DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/8/2021 has been entered, claims 1-25 are cancelled and thus claims 26-50 are currently pending in this application. 
Allowable Subject Matter
Claims 26-50 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious the a method of forming a conductive via comprising “depositing a second photoresist layer over the first photoresist layer and patterning the second photoresist layer to form a via opening over the conductive line; depositing the conductive material into the via opening to form the conductive via, wherein the conductive material only deposits on the portions of the exposed conductive line; removing the second photoresist layer and the first photoresist layer; recessing portions of the exposed seed layer; and exposing a top surface of the conductive via,” as recited in claim 26;  	a foundation layer “wherein the molding layer has a top surface co-planar with a top surface of the plurality of die pads of each of the plurality of dies; a plurality of conductive vias directly on and in contact the plurality of die pads of each of the plurality of dies; and a plurality of conductive lines directly on and in contact with the top surface of the molding layer” as recited in claim 39; and 	a method of forming a conductive via comprising “forming a first dielectric layer over the foundation layer, the conductive line, and the conductive via, wherein a top surface of the first dielectric layer is formed above a top surface of the conductive via; and recessing the first dielectric layer to expose a top portion of the conductive via” in combination with “depositing a second photoresist layer over the first photoresist layer, the foundation layer, and the conductive line,” as recited in claim 44. 	The closes prior art Fujimoto et al., JP 2014-56924 (provided in IDS) teaches a method of forming a conductive via (fig. 5-8), the method comprising:  	forming a die pad (3a, fig. 5) [0023] over a die (3, fig. 5) [0023] in a foundation layer (1, fig. 5) [0023];  	depositing a seed layer (5, fig. 6) [0029] over the die pad (3a) and the foundation layer (1);  	depositing a first photoresist layer (6, fig. 6) [0030] over the seed layer (5) and patterning the first photoresist layer (6) to form a conductive line opening (hereafter called 6’, fig. 6(h)) over the die pad (3a);  	depositing a conductive material (cu wire) [0032] into the conductive line opening (6’) to form a conductive line (7, fig. 7) [0032];  	depositing a second photoresist layer (8, fig. 8) [0034] and patterning (fig. 8(p)) the second photoresist layer (8) to form a via opening (hereinafter called 8’; fig. 8(p)) over the conductive line (7); .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.